DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-4; prior art fails to disclose or suggest, inter alia, an integrated circuit comprising: an overvoltage protection circuit, comprising a regulation circuit selectively coupled to the gate of the IGBT and configured to regulate a voltage of a collector node of the IGBT to a target collector voltage, wherein the overvoltage protection circuit is configured to disconnect the gate driver from the gate of the IGBT and to connect an output of the regulation circuit to the gate of the IGBT upon detection of an overvoltage condition across a load path of the IGBT.
Claims 5-12; prior art fails to disclose or suggest, inter alia, an integrated circuit comprising: an overvoltage protection circuit coupled to the gate of the IGBT, the overvoltage protection circuit comprising a regulation circuit configured to regulate a voltage of a collector node of the IGBT to a target collector voltage upon detection of an overvoltage condition, wherein the overvoltage protection circuit comprises: a first 
Claims 14-17; prior art fails to disclose or suggest, inter alia, an integrated circuit comprising: an overvoltage protection circuit comprising a regulation circuit selectively coupled to the control node of the transistor and configured to regulate a voltage of an output node of the transistor to a target collector voltage, wherein the overvoltage protection circuit is configured to disconnect the driver circuit from the control node of the transistor and to connect an output of the regulation circuit to the control node of the transistor upon detection of an overvoltage condition across a load path of the transistor.
Claims 18-20; prior art fails to disclose or suggest, inter alia, an integrated circuit comprising: a closed-loop feedback regulation circuit having an input configured to be coupled to the collector of the IGBT and an output configured to be coupled to the gate of the IGBT, wherein the closed-loop feedback regulation circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 












/GARY L LAXTON/Primary Examiner, Art Unit 2896                                                     3/09/2022